DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/21 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7-8, 20 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Israni (20120034360).
Israni teaches a method of operating a kitchen appliance having a motor (par. 0052), the method comprising the steps of:
receiving at a processor (par. 0037) a stored sequence of user settings (par. 0070; stored in memory; par. 0083 last 7 lines pre-programmed time), the user settings including a motor setting (par. 0074 time mix and kneading; par. 0084 values; par. 0068 predetermined range), and a stored sequence of a recorded parameter (par. 0063; stages of generation of dough).

applying at the processor the stored sequence of user settings to the kitchen appliance (par. 0063 microprocessor control; par. 0077 sequence of steps).
with a sensor (par. 0063, par. 0083 last 5 lines), sensing a sensed parameter while the stored sequence of user settings is applied to the kitchen appliance (par. 0063).
determining at the processor a difference between the sensed parameter and a corresponding recorded parameter of the stored sequence of the recorded parameter (par. 0062, 0063).
when the determined difference (par. 0092 resistance while kneading) between the sensed parameter (par. 0092; resistance sensed) and the corresponding recorded parameter exceeds a difference threshold (par. 0092; resistance), adjusting at the processor at least one user setting applied (par. 0092; power for necessary torque, time continued till optimal consistency) and
applying, by the processor, the adjusted user setting to the motor to adjust a motor torque (par. 0092 supply more power to maintain necessary torque).
The user setting is adjusted proportional to (par. 0063; sufficient electricity, sufficient torque relative optimal consistency, par. 0068, ingredient quantity, time corresponding) the percentage of the difference between the sensed parameter (par. 0062; power consumption; par. 0063 consistency) and the corresponding recorded parameter (par. 0063 optimal consistency) or according to an amount defined in a look-up table (par. 0063; stage; par. 0068 predetermined range; par. 0070 preprogramed stored in memory, par. 0071 par. 0076; 0084; par. 0092 preconfigured)
With respect to claim 22, Israni teaches a method of operating a kitchen appliance having a motor (par. 0052), the method comprising the steps of:
receiving at a processor (par. 0037) a stored sequence of user settings (par. 0070; stored in memory; par. 0083 last 7 lines pre-programmed time), the user settings including a motor setting (par. 0074 time mix and kneading; par. 0084 values; par. 0068 
applying at the processor the stored sequence of user settings to the kitchen appliance (par. 0063 microprocessor control; par. 0077 sequence of steps).
with a sensor (par. 0063, par. 0083 last 5 lines), sensing a sensed parameter while the stored sequence of user settings is applied to the kitchen appliance (par. 0063).
determining at the processor a difference between the sensed parameter and a corresponding recorded parameter of the stored sequence of the recorded parameter (par. 0062, 0063).
when the determined difference (par. 0092 resistance while kneading) between the sensed parameter (par. 0092; resistance sensed) and the corresponding recorded parameter exceeds a difference threshold (par. 0092; resistance), adjusting at the processor at least one user setting applied (par. 0092; power for necessary torque, time continued till optimal consistency) and
applying, by the processor, the adjusted user setting to the motor to adjust a motor torque (par. 0092 supply more power to maintain necessary torque).
The user setting is adjusted proportional to (par. 0063; sufficient electricity, sufficient torque relative optimal consistency, par. 0068, ingredient quantity, time corresponding) the percentage of the difference between the sensed parameter (par. 0062; power consumption; par. 0063 consistency) and the corresponding recorded parameter (par. 0063 optimal consistency) or according to an amount defined in a look-up table (par. 0063; stage; par. 0068 predetermined range; par. 0070 preprogramed stored in memory, par. 0071 par. 0076; 0084; par. 0092 preconfigured)
With respect to claim 2, the user setting (par. 0084 timing custom mode par. 0070 time for kneading) is adjusted by adjusting a duration the user setting is maintained (par. 0068; not optimal consistency additional ingredient, increase kneading time required).
The user setting is adjusted proportional to (par. 0063; sufficient electricity, sufficient torque relative optimal consistency, par. 0068, ingredient quantity, time corresponding) the percentage of the difference between the sensed parameter (par. 0062; power consumption; par. 0063 consistency) and the corresponding recorded parameter (par. 0063 optimal consistency).
Presenting on a user interface the preparation segments as distinct recipe steps (par. 0042; parameters provided to user interface).

With respect to claim 8, a further step of adding text to the distinct recipe steps (par. 0042; suitable values), the text reflecting the change in the stored sequence of user settings (par. 0042; enable user to change values).
Wherein applying, by the processor, the adjusted user setting, comprises:
applying, by the processor, the adjusted user setting to the motor to adjust a motor torque to reduce the determined difference (par. 0063).



Claim 22 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi (4747690).
Hayashi teaches a method of operating a kitchen appliance having a motor (col. 2 line 64; drive device), the method comprising the steps of:
receiving at a processor (col. 4 lines 62; computer control device) a stored sequence of user settings (col. 3 lines 42-51; col. 4 lines 13-15; any setting displayed to user), the user settings including a motor setting (col. 3 lines 40-50), and a stored sequence of a recorded parameter (col. 3 lines 42-44).
segmenting at the processor the stored sequence of user settings (col. 3 lines 42-50) and/or the stored sequence of the recorded parameter into preparation segments (col. 3 lines 42-50), the stored sequence of the user settings and/or the stored sequence of recorded parameter being segmented (col. 3 lines 42-50), by detecting a change in the stored sequence of user settings (col. 5 lines 14-16) and/or the stored sequence of the recorded parameter (col. 5 lines 14-16).
applying at the processor the stored sequence of user settings to the kitchen appliance (col. 3 lines 20-21; actuate device).
with a sensor (col. 3 lines 7-17), sensing a sensed parameter while the stored sequence of user settings is applied to the kitchen appliance (col. 5 lines 4-9).
determining at the processor a difference between the sensed parameter and a corresponding recorded parameter of the stored sequence of the recorded parameter (col. 5 lines 14-16).
when the determined difference between the sensed parameter and the corresponding recorded parameter exceeds a difference threshold (col. 6 lines 37-38 top 
applying, by the processor, the adjusted user setting to the motor to adjust an agitator speed (col. 8 lines 21-22).
The user setting is adjusted an amount proportional to (col. 5 lines 6-9; increase or reduce time) the percentage of the difference (col. 6 lines 30-33; average) between the sensed parameter (col. 6 lines 30-33; strain value) and the corresponding recorded parameter (col. 6 lines 51-57) or a look up table (col. 5 lines 4-9, col. 5 lines 14-16; col. 6 lines 17-18).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-8, 11, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (4747690) in view of Israni (20120034360).

receiving at a processor (col. 4 lines 62; computer control device) a stored sequence of user settings (col. 3 lines 42-51; col. 4 lines 13-15; any setting displayed to user), the user settings including a motor setting (col. 3 lines 40-50), and a stored sequence of a recorded parameter (col. 3 lines 42-44).
segmenting at the processor the stored sequence of user settings (col. 3 lines 42-50) and/or the stored sequence of the recorded parameter into preparation segments (col. 3 lines 42-50), the stored sequence of the user settings and/or the stored sequence of recorded parameter being segmented (col. 3 lines 42-50), by detecting a change in the stored sequence of user settings (col. 5 lines 14-16) and/or the stored sequence of the recorded parameter (col. 5 lines 14-16).
applying at the processor the stored sequence of user settings to the kitchen appliance (col. 3 lines 20-21; actuate device).
with a sensor (col. 3 lines 7-17), sensing a sensed parameter while the stored sequence of user settings is applied to the kitchen appliance (col. 5 lines 4-9).
determining at the processor a difference between the sensed parameter and a corresponding recorded parameter of the stored sequence of the recorded parameter (col. 5 lines 14-16).
when the determined difference between the sensed parameter and the corresponding recorded parameter exceeds a difference threshold (col. 6 lines 37-38 top limit), adjusting at the processor at least one user setting applied (col. 5 lines 6-9; program to calculate) and
applying, by the processor, the adjusted user setting to the motor to adjust an agitator speed (col. 8 lines 21-22).
The user setting is adjusted an amount proportional to (col. 5 lines 6-9; increase or reduce time) the percentage of the difference (col. 6 lines 30-33; average) between the sensed parameter (col. 6 lines 30-33; strain value) and the corresponding recorded parameter (col. 6 lines 51-57) or a look up table (col. 5 lines 4-9, col. 5 lines 14-16).
Hayashi teaches a kneading operation comprising measuring strain on an agitator for comparison to control value ranges to achieve a product of controlled dough quality and thus one of ordinary skill in the art would have been motivated to look to the art of feedback control of dough indicative of dough consistency in a kneading operation as taught by Israni.

With respect to claim 2, the user setting is adjusted by adjusting a duration the user setting is maintained (col. 5 lines 6-9).
The user setting is adjusted proportional to (col. 5 lines 6-9; increase or reduce time) the percentage of the difference (col. 6 lines 30-33; average) between the sensed parameter (col. 6 lines 30-33; strain value) and the corresponding recorded parameter (col. 6 lines 51-57).
The user setting is adjusted proportional to the percentage of the difference between an average of the sensed parameter and an average of the corresponding recorded parameter (col. 6 lines 30-40) .
Presenting on a user interface the preparation segments as distinct recipe steps (col. 4 lines 12-14; col. 3 lines 34-36).
The stored sequence of the recorded parameter is segmented at a time corresponding to a change in the stored sequence of user settings (col. 5 lines 45-47).

With respect to claim 11, Hayashi teaches though control values for kneading materials are shown as a standard, the time required varies depending on the materials and their composition (col. 7 lines 17-20) including decreasing a time required for kneading (col. 7 lines 21-29).  Hayashi further teaches completion of the sequence of user settings however is silent to receiving a user command for additional operation.  Though silent to such, it would have been obvious to one of ordinary skill in the art at the time the invention was filed receive a user command for a subsequent batch after completion of a first batch thus providing the desired intent of providing more than one operation, or more than one kneaded product.
Hayashi teaches in response to the user command for additional operation, i.e. standard, re-applying the user settings applied prior to completion.  Though silent to the second operation relative a second batch for a reduced period of time, Hayashi teaches though control values for kneading materials are shown as a standard, the time required varies depending on the materials and their composition (col. 7 lines 17-20) including decreasing a time required for kneading (col. 7 lines 21-29).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a reduced time for its art recognized purpose of kneading different ingredients or different amounts of ingredients as taught by Hayashi.
Though silent to saving, Hayashi teaches a storing device and program (col. 5 lines 4-8).  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to save the program executed as taught by Hayashi the providing storage of a custom configuration specific to a user as programmed control for future accessing which may be executed by the operating system (par. 0071) as taught by Israni (par. 0070).
Hayashi teaches with respect to claim 20, applying, by the processor, the adjusted user setting to the motor.  Though silent to adjust a motor torque to reduce the determined difference as taught by Israni (par. 0063) Hayashi does teach controlling and real-time adjustment of dough properties by comparing strain of the agitator vs time for providing a control of values of strain (col. 5 lines 45-48).  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to further provide control over motor torque, which is responsible for the speed of the agitator since Hayashi teaches the 

Response to Arguments
With respect to applicants urging Israni is silent to the claimed “wherein the adjustment of the at least one user setting is performed by an amount proportional to a percentage difference between the sensed parameter and the recorded parameter, or according to an amount defined in a look-up table”.  It is initially noted the claim provides for the option, i.e. “or” and thus in a first instance Israni teaches such with respect to “or” according to an amount defined in a look-up table (par. 0063; stage; par. 0068 predetermined range; par. 0070 preprogramed stored in memory, par. 0071 par. 0076; 0084; par. 0092 preconfigured).
With respect to applicants urging Israni is silent to “wherein the adjustment of the at least one user setting is performed by an amount proportional to a percentage difference between the sensed parameter and the recorded parameter”.  Israni teaches adjustment in an amount, i.e. any adjustment and more specifically the adjustment proportional to, i.e. an amount to supplied to maintain necessary torque (par. 0092) a percentage difference, in the instant case any percentage greater than 0, between the sensed parameter and the recorded parameter (par. 0092).  Importantly Israni teaches “to maintain necessary torque” thus in the instant that the sensed parameter and the recorded parameter are equal, i.e. a difference of 0%.  If a difference exists, in the instant case any difference, i.e. greater than 0%, Israni teaches the claimed amount proportional relative to maintain necessary torque (par. 0092), where the torque is a preset value.
With respect to applicants urging directed to Hayashi, Hayashi specifically teaches a range of control values and the measuring device providing values for comparison thereto (col. 5 lines 14-16) and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Leff whose telephone number is (571) 272-6527.  The examiner can normally be reached on Mon-Fri 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN N LEFF/Primary Examiner, Art Unit 1792